Citation Nr: 0800143	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The RO in Montgomery, 
Alabama has jurisdiction over the claims folder.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service or until years thereafter and is not etiologically 
related to service.  

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Direct 
service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because it is 
related to his exposure to noise while firing heavy artillery 
such as 155 millimeter Howitzers in service.  The veteran's 
DD-214 shows that his MOS in service was Field Artillery 
Crewman and that he received a badge for sharpshooter with 
the rifle.  Therefore, the Board accepts the veteran's 
contention of noise exposure in service.  

Service medical records show that the veteran had normal 
hearing bilaterally at the time of enlistment in 1963 and 
that his hearing was essentially normal bilaterally at the 
time of his discharge in 1966.  The veteran recalls that he 
started experiencing ringing in his ears, which comes and 
goes, in 1965 or 1966 while still in field artillery, and 
that he was found to have slight hearing loss when he started 
working for the Kimberly Clark paper mill after service.  
However, the first evidence of hearing loss and tinnitus in 
the record is from a May 2006 VA audiological examination 
conducted in response to the veteran's claims.  During that 
examination, the veteran was diagnosed with bilateral 
sensorineural hearing loss and bilateral subjective tinnitus.  
The examiner opined that although the veteran's hearing loss 
may be the result of multiple factors, his hearing was normal 
at the time of his discharge from the military and therefore, 
his hearing loss and tinnitus are not likely attributable to 
acoustic trauma while in military service.


There is no contrary medical opinion of record.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against these claims.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in May 2004, prior to the initial 
adjudication of the claims, the veteran was provided with the 
notice required by section 5103(a), to include notice that he 
submit any pertinent evidence in his possession.  

The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006.  The Board acknowledges that this was 
after the unfavorable rating decision that is the subject of 
this appeal, but concludes that the timing of the notice does 
not prejudice the veteran in this instance, as service 
connection has been denied.  Hence, matters concerning the 
disability evaluation and the effective date of an award do 
not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency. VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile. Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  38 C.F.R. 
§ 3.159(c)(2).

In this case, the veteran reported for the first time at his 
October 2007 hearing before the Board that he had received 
treatment for his back from VA in Mobile, Alabama for a 
period of one and one-half to two years, beginning in 1967.  
He added that he tried to get these records four or five 
years ago, and was told that "they just didn't have those."  

Because these are VA treatment records, VA should obtain them 
or conclude that they do not exist or that further efforts to 
obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the veteran's 
treatment for his back at a VA facility 
in Mobile, Alabama, for one and one-half 
to two years beginning in 1967.  If the 
records are not obtained, document that 
the records do not exist or that further 
efforts to obtain them would be futile. 

2.  Give the veteran and his 
representative a supplemental statement 
of the case and an appropriate period of 
time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


